Citation Nr: 0336052	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION


The veteran had active service from November 1945 to October 
1948 and from September 1949 to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida (FL), Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held at the RO (Travel Board) in June 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant is the veteran's surviving spouse.  Although 
the veteran was service connected for tuberculosis in 1950 or 
1951, and his service medical records are available, his VA 
claims file cannot be located.  It appears he had a 50 
percent rating assigned for the disorder.  The appellant 
testified that she and the veteran married in 1976 and, from 
approximately 1978 or 1979, they resided in Pensacola, FL.  
Transcript (T), p. 11.

The appellant related that she remembers traveling with the 
veteran to Biloxi, Mississippi (MS), for treatment and that 
the veteran also may have received treatment in the Tampa, 
FL, area.  For his heart problems, however, he was treated by 
private care providers in Pensacola, because the Navy 
Hospital, Pensacola, did not have a cardiologist on staff and 
referred him to a civilian provider.  T, pp. 13, 19.  Other 
than some abbreviated private treatment records provided at 
the hearing by the appellant, for which she has waived 
initial review by the RO, the claim file contains no 
treatment records whatsoever.

	The appellant filed her claim after the effective date 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The Board notes that 
the appellant has not been provided with the requisite notice 
required by the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance and complies with all 
applicable legal precedent, to include, 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence she is to obtain, and what, if 
any, additional evidence the VA will 
obtain on her behalf.

2.  The RO should request the names and 
addresses of all medical care providers 
who treated the veteran for his cardiac 
and pulmonary disorders since service.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claim file.

3.  The RO shall inquire of the VA 
treatment facilities in Biloxi, MS, 
Pensacola, FL, and any VA facilities in 
and around St. Petersburg, FL, and Tampa, 
FL, as to the existence of treatment 
records related to the veteran.  Any 
treatment records obtained should be 
associated with the claim file.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  If a nexus opinion is needed, 
the RO should arrange to have such the 
records forwarded to an appropriate 
physician for such opinion.  To the 
extent that the benefit sought on appeal 
remains denied, issue the appellant a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




